                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DNISION
                                 No. 4:18-CV-97-D


SOUND RIVERS, INC., CENTER       )
FOR BIOLOGICAL DIVERSITY,        )
and CLEAN AIR CAROLINA,          )
                                 )
                     Plaintiffs, )
                                 )
                 v.              )                               ORDER
                                 )
UNITED STATES FISH AND WILDLIFE )
SERVICE, et al.,                 )
                                 )
                     Defendants. )


       On April 16, 2019, plaintiffs Sound Rivers, Inc., Center for Biological Diversity, and Clean

Air Carolina moved for clarification of this court's April 10, 2019 order [D.E. 52] and filed a

memorandum in support [D.E. 53]. On April 25, 2019, the federal defendants responded in

opposition [D.E. 54]. On May 6, 2019, plaintiffs replied [D.E. 55]. On May 7, 2019, the state

defendants responded in opposition [D.E. 56]. On May 8, 2019, plaintiffs replied [D.E. 57].

       Having considered plaintiffs' motion and related papers, plaintiffs' motion [D.E. 52] lacks

merit and is DENIED.

       SO ORDERED. This~ day of June 2019.
